DLD-298                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4673
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                FREDERICK H. BANKS,

                                             Frederick Banks,
                                                          Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Crim. No. 2-04-cr-00176-001)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

           Submitted on Whether a Certificate of Appealability Should Issue,
             Whether the Appeal is Moot, or for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 13, 2015

            Before: FISHER, SHWARTZ, and GREENBERG, Circuit Judges

                             (Opinion filed: August 19, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Frederick Banks appeals the District Court’s order denying his motions

challenging the revocation of his supervised release. For the reasons below, we will

dismiss the appeal as moot.

       In 2005, Banks was convicted of mail fraud and was subsequently sentenced to 63

months in prison and three years of supervised release. After Banks was released from

prison, the Government sought to revoke his supervised release. Banks proceeded pro se

and filed several motions opposing the revocation. After the District Court revoked

Banks’s supervised release and we affirmed, United States v. Banks, 572 F. App’x 162

(3d Cir. 2014), the District Court dismissed Banks’s motions as moot. Banks filed the

current appeal. Because Banks’s supervised release expired on May 29, 2015, the parties

were requested to address whether the appeal is moot. The Government filed a response,

but Banks has not.

       Pursuant to Article III of the Constitution, a federal court may adjudicate only

ongoing controversies or cases. Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009).

In the motions at issue, Banks challenged the revocation of his supervised release, and his

supervised release has now expired. There is no effective relief that we could grant him.

See In re Cantwell, 639 F.2d 1050, 1053 (3d Cir. 1981) (“[A]n appeal will be dismissed

as moot when events occur during the pendency of the appeal which prevent the appellate

court from granting any effective relief.”). Banks has not argued that there are any

collateral consequences caused by the revocation of his supervised release. See Burkey,
556 F.3d at 148 (when a prisoner challenges a sentence that has been served, the appeal is

moot unless he can show collateral consequences.)

                                             2
       Accordingly, we will dismiss the appeal as moot. We will deny as moot the

Government’s motion to dismiss for lack of jurisdiction and need not decide whether to

issue a certificate of appealability or to summarily affirm the District Court’s order.




                                              3